DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	The following is an allowance in response to the communication received on September 17, 2021.
3.	Claims 1 and 4 have been amended. 
4.	New claims 5 and 6 have been added.
5.	Claims 1-6 are currently pending and are found to be allowable. 

Reasons for Allowance

6.	Claims 1-6 are allowed.
7.	The following is an examiner’s statement of reasons for allowance:
8.	Regarding the rejection of claims 1-6 under 35 U.S.C. 101:
9.	The claims recite the combination of additional elements of calculating a base fee of the first advertisement from a content of the first advertisement stored in the memory based on a first criterion determined in advance based on a viewer’s impression of each 
10.	The rejection of claims 1-6 under 35 U.S.C. 101 have been withdrawn.  The claims as amended recite the combination of additional elements of an advertisement providing method of providing an advertisement in an indoor space using a system including a database management tool, and perform the following steps, calculating a base fee of the first advertisement from a content of the first advertisement stored in the memory based on a first criterion determined in advance based on a viewer’s impression of each advertisement; calculating an additional fee of the first advertisement in a case where the first advertisement is determined to be improper to the system from the content of the first advertisement, based on a second criterion determined in advance to determine whether to be an advertisement is improper to the system; selecting an advertisement to be provided from among the plurality of advertisements based on a sum of the base fee calculated and the additional fee calculated; and outputting an instruction to provide, to the indoor space, the advertisement selected.  The claims as a whole integrates the mental process into a practical application.  See also Applicants’ Remarks pages 5-24. 
11.	Regarding the rejection of claims 1-6 under 35 U.S.C. 102:

13.	The prior art of record teaches:
14.	Iyer et al. (U.S. Pub. No. 2015/0206180) talks about receiving feed data including bid adjustment data and further teaches a first bid for a second content node, the second bid amount can be higher than the first bid amount and the third content node can also inherit at least a subset of the first and second distribution parameter and further providing a content item of the second content node as a candidate for display on a user device.
15.	Patel et al. (U.S. Pub. No. 2014/0108145) talks about creating advertisements that includes receiving an advertisement request that includes user context data. An advertisement having distribution parameters matching the user context data is identified. The identified advertisement can include one or more variables that are resolved based on the user context data. A proper subset of feed data to which the one or more variables for the advertisement will be resolved can be selected based on the 
16.	Park (U.S. Pub. No. 2010/0121711) talks about an advertising system and profit creation method using a metablog web page, in which the personal website and the display target entity of a member are posted on a personal metablog web page, managed by a metablog server 200, when the member subscribes to the metablog server as a member while operating the personal website managed by a web server 100, and which provide some of advertising fees, incurred by posting the display target entity and paid by an advertiser client 300, to the member. Therefore, the present invention is advantageous in that, since all members, who operate personal websites through different web servers, use a metablog web page, new profit can be created in such a way that the members can be paid some of the advertising fees paid by an advertiser client.
17.	Kim (U.S. Patent No. 10,991,011) talks about making a profit using an individual shop. The method includes (a) when a first advertisement is provided from an advertisement provider terminal, an information providing server searching for display units that are suitable for displaying the first advertisement from among a plurality of display units installed in a plurality of individual shops on the basis of the properties of the first advertisement and medium analysis information for each of the plurality of display units installed in the plurality of individual shops; (b) when the advertisement 
18.	NHN Business Platform Corp (KR 2010-0032779 A) talks about performing a charge on a search advertisement based on a coverage of the search advertisement, the method comprising: calculating a rate at which the search advertisement is delivered to a plurality of users, the coverage ratio being substantially above The ratio of the number of times a search ad was shown to users recognized as belonging to the first category and the number of times it was shown to users recognized as belonging to the second category. Calculating a billing amount related to the searched advertisement and the billing amount related to the search advertisement displayed to the users recognized as belonging to the second classification, the final billing amount based on the publication rate and the calculated billing amount respectively. Calculating a price, and performing a billing for the advertiser of the search advertisement at the final billing amount and thus provided.
19.	The references alone or in combination fail to teach or suggest the following limitations of independent claims 1 and 4 “calculating a base fee of the first advertisement from a content of the first advertisement stored in the memory based on a first criterion determined in advance based on a viewer’s impression of each advertisement; calculating an additional fee of the first advertisement in a case where the first advertisement is determined to be improper to the system from the content of the first advertisement, based on a second criterion determined in advance to determine whether to be an advertisement is improper to the system.”
20.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARILYN G MACASIANO whose telephone number is (571)270-5205. The examiner can normally be reached Monday-Thursday 7:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARILYN G MACASIANO/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        12/06/2021